Title: To John Adams from Andrew Kippis, 10 March 1795
From: Kippis, Andrew
To: Adams, John



Dear Sr.
Westminster. March 10. 1795

I scarcely know whether the Honour and Favour of your friendly Regards, which You allowed me when You were in England, will justify the Liberty I now take; but I can not help so far rejoicing, as it gives me an Opportunity of testifying my high Esteem and Respect. Their Bearer, Mr Millar, is the Son of a Professor Millar of Glasgow, so well known by his excellent “Historical View of the English Government.” Mr. Millar Junior has for some Time practised as an Advocate at Edinburgh, and with great promise of Ability and Success.  But having appeared as a pleader in  Cause of Liberty, He has been persecuted in  a Manner as hath induced Him to quit his native Country.  He goes over to America with every Thing to recommend Him in point of personal Character and literary Talents. He is excellently qualified for the Department of Education. If You should condescend to give Him any Advice with Respect to what may be proper in his pursuits, I shall esteem it a peculiar Obligation. In the midst of the Desolations of Europe, I rejoice in the prosperity of America, and in the Wisdom and Moderation of its two chief Governors.
With sincere Respects to every part of your Family, I have the Honour to be, / dear Sir, / your most obliged / and obedient Servant,

And: Kippis